PER CURIAM.
We affirm the summary judgment for defendant, Columbia Livestock Market of Lake City, Inc. Under the evidence shown in the record, it is clear that the veterinarian, Dr. Bryan Smith, was an independent contractor and not the agent or employee of defendant. Wendland v. Akers, 356 So.2d 368 (Fla. 4th DCA 1978). Neither party has argued whether defendant was under a nondelegable duty to administer the brucellosis tests with reasonable care, which might make the livestock market responsible for the alleged negligence of Dr. Smith, so we find it unnecessary to consider such issue.
AFFIRMED.
SHIVERS, ZEHMER and BARFIELD, JJ., concur.